ATTORNEYS FOR APPELLANT:                ATTORNEYS FOR APPELLEE:


JILL M. DENMAN                          KAREN M. FREEMAN-WILSON

JOHN W. BAILEY                          Attorney General of Indiana
Matheny, Michael, Hahn & Bailey, L.L.P.
Huntington, Indiana                          JANET L. PARSANKO
                                        Deputy Attorney General
                                        Indianapolis, Indiana







                                   IN THE


                          SUPREME COURT OF INDIANA



STEVEN PALMER,                          )
                                        )
      Appellant (Defendant),            )    Supreme Court Cause Number
                                        )    35S02-0208-CR-447
            v.                          )
                                        )    Court of Appeals Cause Number
STATE OF INDIANA,                       )    35A02-0008-CR-496
                                        )
      Appellee (Plaintiff).                  )


                  APPEAL FROM THE HUNTINGTON SUPERIOR COURT
                The Honorable Jeffrey R. Heffelfinger, Judge
                       Cause No.  35D01-9708-CM-00922



                           ON PETITION TO TRANSFER







                               August 28, 2002




RUCKER, Justice


      After pleading guilty to operating a  vehicle  while  intoxicated  and
possession  of  marijuana,  the  trial  court  placed   Steven   Palmer   on
electronically monitored home detention as a condition of  probation.   When
Palmer later violated the conditions  of  his  probation,  the  trial  court
revoked it and ordered him to serve the balance  of  his  sentence.   Palmer
subsequently petitioned the trial court to receive credit for  the  time  he
had served on home detention, which the trial court denied.  On review,  the
Court of Appeals affirmed.  Palmer v. State, 744 N.E.2d 525 (Ind.  Ct.  App.
2001).
      Just two months after Palmer filed his brief in support of petition to
transfer  with  this  Court,  the  General  Assembly  amended  Indiana  Code
sections 35-38-2-3 and 35-38-2.5-5.  Pub.L. No.  166-2001,  §§  1,  2,  2001
Ind. Acts 1075-76, 1077.  Effective July 1,  2001,  the  amendments  provide
that a person earns credit for time served on home detention as a  condition
of  probation.    Ind.   Code   §§   35-38-2-3(h)(2),   (j)(2),   -2.5-5(e).
Previously, the statutes were silent on this point.  See I.C. §§  35-38-2-3,
-2.5-5 (1998).  In accordance with our companion case  also  decided  today,
Martin v. State, No. 03S01-0108-PC-363 (Ind. Aug. 28, 2002),  we  hold  that
the amendments should be applied  retroactively  to  Palmer.   We  therefore
grant transfer and reverse the trial court.

SHEPARD, C.J., and DICKSON, SULLIVAN and BOEHM, JJ., concur.